

114 HR 6253 IH: CERT Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6253IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Heck of Washington introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an advisory commission to examine licensing and certification challenges confronting
			 members of the Armed Forces and their spouses upon post-service entry into
			 the civilian workforce and to make recommendations to Congress for the
			 development of a new class of uniform veteran’s certifications for
			 selected occupations that can be accepted by States and United States
			 territories.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Collaborating for Economic Reintegration of Troops Act or the CERT Act. (b)FindingsCongress finds the following:
 (1)One of the greatest challenges facing transitioning members of the Armed Forces and their spouses is finding civilian employment.
 (2)Veterans report that employment is the top challenge upon separation or retirement from the Armed Forces, with as many as 80 percent of members leaving the Armed Forces without civilian employment in hand and one in four reporting being underemployed and earning below-poverty wages.
 (3)Military training correlates to approximately 962 civilian professions, yet even with their military education and experience, veterans must duplicate their training to meet various State specific certification guidelines.
 (4)Veteran transition can be aided by establishing a commission to examine licensing and certification challenges confronting members of the Armed Forces upon post-service entry into the civilian workforce.
 (5)This commission will identify where there are gaps between military training and civilian credentials’ training requirements and can identify opportunities for military training to be reformed to address such gaps and for transition to be improved by increased recognition of military training as equivalent through a Blue Star certification.
 (6)The Blue Star certification initiative would set sufficient standards for entry into certain licensed professions. States could adopt Blue Star certifications as equivalent to entry into certain licensed professions. The Armed Forces, in their training process, would ensure members reach Blue Star proficiency so that upon leaving service they could swiftly transition to civilian employment.
 (7)Operation Certification would allow for members of the Armed Forces to directly and immediately apply their training and experience to the private sector. States that adopt the Blue Star credential will attract and retain talented and civic minded veterans. Furthermore, this would modernize military training within Blue Star occupational specialties to ensure that members are well trained and prepared to meet any challenge upon separation.
				2.Commission on Veteran Certification Standards
 (a)EstablishmentThere is established an advisory commission to be known as the Commission on Veteran Certification Standards (in this Act referred to as the Commission).
			(b)Membership
 (1)Number and appointmentThe Commission shall be composed of 16 members appointed as follows: (A)The Majority Leader of the Senate shall appoint one member.
 (B)The Minority Leader of the Senate shall appoint one member. (C)The Speaker of the House of Representatives shall appoint one member.
 (D)The Minority Leader of the House of Representatives shall appoint one member. (E)The Chairman of the Committee on Armed Services of the Senate shall appoint one member.
 (F)The Ranking Member of the Committee on Armed Services of the Senate shall appoint one member. (G)The Chairman of the Committee on Armed Services of the House of Representatives shall appoint one member.
 (H)The Ranking Member of the Committee on Armed Services of the House of Representatives shall appoint one member.
 (I)The Chairman of the Committee on Veterans’ Affairs of the Senate shall appoint one member. (J)The Ranking Member of the Committee on Veterans’ Affairs of the Senate shall appoint one member.
 (K)The Chairman of the Committee on Veterans’ Affairs of the House of Representatives shall appoint one member.
 (L)The Ranking Member of the Committee on Veterans’ Affairs of the House of Representatives shall appoint one member.
 (M)The Chairman of the Committee on Health, Education, Labor, and Pensions of the Senate shall appoint one member.
 (N)The Ranking Member of the Committee on Health, Education, Labor, and Pensions of the Senate shall appoint one member.
 (O)The Chairman of the Committee on Education and the Workforce of the House of Representatives shall appoint one member.
 (P)The Ranking Member of the Committee on Education and the Workforce of the House of Representatives shall appoint one member.
 (2)Deadline for appointmentMembers shall be appointed to the Commission under paragraph (1) not later than 45 days after the date of the enactment of this Act.
 (c)Chair and Vice ChairThe Commission shall elect a Chair and Vice Chair from among its members. (d)TermsMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers, and shall be filled in the same manner as the original appointment was made.
 (e)Compensation for members of the commissionMembers of the Commission will not receive wages or compensation on account of their services on the Commission, but will be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
 (f)Use of government informationThe Commission may secure directly from any department or agency of the Federal Government such information as the Commission considers necessary to carry out its duties. Upon such request of the Chair of the Commission, the head of such department or agency shall furnish such information to the Commission.
 (g)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.
			(h)Personal services
 (1)Authority to procureThe Commission may— (A)procure the services of experts or consultants (or of organizations of experts or consultants) in accordance with the provisions of section 3109 of title 5, United States Code; and
 (B)pay in connection with such services travel expenses of individuals, including transportation and per diem in lieu of subsistence, while such individuals are traveling from their homes or places of business to duty stations.
 (2)Maximum daily pay ratesThe daily rate paid an expert or consultant procured pursuant to paragraph (1) may not exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
				3.Commission hearings and meetings
 (a)In generalThe Commission shall conduct hearings on the recommendations it is taking under consideration. Any such hearing, except a hearing in which classified information is to be considered, shall be open to the public. Any hearing open to the public shall be announced on a Federal website at least 14 days in advance. For all hearings open to the public, the Commission shall release an agenda and a listing of materials relevant to the topics to be discussed. The Commission is authorized and encouraged to hold hearings and meetings in various locations throughout the country to provide maximum opportunity for public comment and participation in the Commission’s execution of its duties.
			(b)Meetings
 (1)Initial meetingThe Commission shall hold its initial meeting not later than 60 days after the date as of which all members have been appointed.
 (2)Subsequent meetingsAfter its initial meeting, the Commission shall meet upon the call of the Chair or a majority of its members.
 (3)Public meetingsEach meeting of the Commission shall be held in public unless any member objects or classified information is to be considered.
 (c)QuorumNine members of the Commission shall constitute a quorum, but a lesser number may hold hearings or meetings.
 (d)Public commentsThe Commission shall seek written comments from the general public and interested parties on matters of the Commission's review under this Act. Comments shall be requested through a solicitation in the Federal Register and announcement on the Internet website of the Commission.
 (e)Space for use of CommissionNot later than 90 days after the date of the enactment of this Act, the Administrator of General Services, in consultation with the Secretary, shall identify and make available suitable excess space within the Federal space inventory to house the operations of the Commission. If the Administrator is not able to make such suitable excess space available within such 90-day period, the Commission may lease space to the extent the funds are available.
 (f)Contracting authorityThe Commission may acquire administrative supplies and equipment for Commission use to the extent funds are available.
			4.Commission duties and recommendations
 (a)DutiesThe Commission shall perform the following duties: (1)Examine the unique challenges that confront members of the Armed Forces and their spouses upon post-service entry into the civilian workforce.
 (2)Determine best practices and evaluate efforts that have been undertaken by the States and the executive branch, including the program required by section 2015 of title 10, United States Code, to assist members of the Armed Forces in obtaining professional credentials, to facilitate the transfer of skills and certifications from the military to civilian settings.
 (3)Identify industries and jobs that can most benefit from military experience and training and identify military specialties that can readily transfer to high-demand jobs.
 (4)Develop recommended Blue Star credentialing standards for select professions in order to simplify and streamline training and transition efforts for members of the Armed Forces and their spouses upon post-service entry into the civilian workforce.
 (5)Design an evaluation criteria that the Secretary of Defense and the Secretary of Veterans Affairs can use to evaluate the extent to which States and territories adopt and utilize the Blue Star credentialing standards.
 (b)Development of Commission recommendationsThe Commission shall develop recommendations on the matters subject to its review under subsection (a).
			(c)Commission report and recommendations
 (1)ReportNot later than one year after the date on which the Commission is established, the Commission shall transmit to the President and Congress a report containing the findings and conclusions of the Commission, together with the recommendations of the Commission regarding the matters described in subsection (a). The Commission shall include in the report legislative language and recommendations for administrative action to implement the recommendations of the Commission.
 (2)Requirement for approvalThe recommendations of the Commission must be approved by a majority of the members of the Commission before the recommendations may be transmitted to the President and Congress under paragraph (1).
 (3)Public availabilityThe Commission shall publish a copy of the report required by paragraph (1) on an Internet website available to the public on the same date on which it transmits that report to the President and Congress under that paragraph.
				5.Executive Director and staff
 (a)Executive DirectorThe Commission shall appoint and fix the rate of basic pay for an Executive Director in accordance with section 3161 of title 5, United States Code.
 (b)StaffThe Executive Director, with the approval of the Commission, may appoint and fix the rate of basic pay for additional personnel as staff of the Commission in accordance with section 3161 of title 5, United States Code.
 6.Termination of CommissionThe Commission shall terminate 90 days after the date of the submission of the report under section 4.
		